DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Matter(s) Helping Efficient PTO Handling of Applicant Replies
01.	It is good practice for a response to an Office Action on an application to identify the application (preferably by the number the PTO assigns to the application) in the heading or the footing of each page.
This practice helps PTO personnel to efficiently handle the numerous incoming replies and to avoid inadvertently mixing pages of replies related to different applications. This practice helps examiners to confirm a response's relationship to an application being examined. This practice helps examiners, and other PTO personnel, to correct inadvertent mixing of pages of replies directed to different applications. This practice, therefore, helps the PTO to maintain the efficient and speedy handling, and prosecution, of applications. See, for example, 37 CFR 1.5(a) requiring the top-page of all incoming correspondence to have an identification of the application the correspondence is related to.
Pages 7 – 11 of the 3/10/2022 "Response" include a header referring to Application Serial No. 16/308,071, which is an application having nothing to do with this application. 
The 3/10/2022 After Final Amendment Is Not Entered
02.	Within the time authorized for the After Final Consideration Pilot Program 2.0 [hereinafter "AFCPP-2.0"], Examiner completed additional consideration of the proposed amendments accompanying the 3/10/2022 AFCPP-2.0 Response. A complete review of the proposed amendments and a decision on determining allowability could not be made within the guidelines of the pilot. Nevertheless, the additional consideration indicate that the proposed amendments: raise at least the below described new issues. 
03.	The 3/10/2022 Response proposes amending independent claims 1, 15, and 16; amending dependent claims 7, 8, 12; and adding new claims 17-20. 
With respect to the independent claims, the 3/10 Response proposes amending the claims to recite "vertical sides of the first wall, a top side of the first wall, two vertical sides of the first and second color filters, and bottom sides of the first and second color filters in a cross-sectional view, wherein a top surface of the protective film is coplanar with top surfaces of the first and second color filters" instead of "three sides of the first color filter, and three sides of the second color filter in a cross-sectional view."
With respect to this proposed amendment, "top side" is indefinite because "top side" has an unclear scope (is it top or is it side, is it limited to a top surface or any surface at a top side, whatever the latter is?) and lacks antecedent basis in the specification. Such a recitation additionally would engender an objection to the drawings for not showing a "top side." 
This proposed amendment also recites "coplanar" which lacks antecedent basis in the specification and the Response fails to point for specification support for such a recitation.
The proposed amendment to claim 8 is noted, but it is also noted that withdrawn claims 13 and 14 suffer issues similar to the issues claims 8 and 12 have, but are not amended. And it is noted that in withdrawn claim 13, "the on-chip lens" lacks antecedent basis.
With respect to proposed amendment to claim 8, "comprises a same material is noted," and the specification is noted to lack antecedent basis for such recitation. 
With respect to proposed new claim 18, it does not make sense because the increasing order is expressly recited in apparently reverse order (or is the recitation "below" referring to the positioning of the layer without a reference vector?).
With respect to proposed new claim 20, it is noted that it also recites "top side" and therefore raises the same issues noted for the "top side" recited in the proposed independent claims. 
Although a complete review of the proposed amendments and a decision on determining allowability of all of the claims could not be made within the guidelines of AFCPP-2.0, at least due to the above noted issue, therefore, the proposed amendments under AFCPP-2.0, submitted with the 3/10/2022 Response, do not place the application in allowable form. 
The proposed amendments therefore place the application in worse form for appeal.
For the above reasons, therefore, the proposed amendments in the 3/10/2022 Response (including proposed new claims) are not entered. 
Examiner Sayadian called Mr. Eric Bomkamp on 3/10/2022 and confirmed that an Advisory is forthcoming, denying entry of the proposed amendments.
Status of Claims Pending as of the 1/12/2022 Office Action
04.	The rejections of claims 1-12, 15, and 16 and the objection to the specification are maintained. Claims 13 and 14 remain withdrawn from further consideration as being directed to an invention restricted from further examination on the merits.
Response to Arguments
05.	The arguments in the 3/10/2022 "Response" have been fully considered. These arguments, however, are not ripe since the proposed amendments are not entered. 
Examiner Called Applicant's Representative
06.	Examiner Sayadian called Mr. Bomkamp on 3/10/2022 and confirmed that an Advisory is forthcoming, denying entry of the proposed amendments.
Substantive issues were not agreed upon.
CONCLUSION
07.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date.
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814